IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,700-01


EX PARTE RUBEN BORREGO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-04-2156-0-CR-B
IN THE 156TH DISTRICT COURT FROM BEE COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of one count of
aggravated sexual assault of a child and sentenced to ninety-nine years' imprisonment and two
counts of indecency with a child and sentenced to ten years' imprisonment for each of those counts. 
	On August 4, 2008, an order designating issues was issued by the trial court . The habeas
record has been forwarded to this Court prematurely. We remand this application to Bee County to
allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
	The District Clerk of Bee County is ordered to forward this application to this Court after the
judge of the 156th Judicial District Court completes an evidentiary investigation and enters  findings
of fact and conclusions of law.
Filed: October 29, 2008
Do not publish